DETAILED ACTION
Claims 1-2, 4, 6-9, 11-17, 19-21, 23, and 25-26 are presented for examination.
Claims 3, 5, 10, 18, 22, and 24 have been cancelled.
Claims 1, 2, 4, 11, 13, 14, and 25 have been amended.
This office action is in response to the amendment submitted on 06-JAN-2021.
Interview conducted on 06 January 2021 (mail date 01/12/2021).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - Abstract
Applicant’s arguments with respect to the Abstract have been fully considered and are persuasive per amending the abstract to be more than 50 words.  The objection of Abstract has been withdrawn. 

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. (Non-Final Rejection 11/02/2020 pgs. 4-7)
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“processing circuitry to perform” in claim 12.
“processing circuitry to perform” in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to 35 U.S.C. 112(b) have been fully considered. Regarding Claims 13, 14, and 16, the arguments are persuasive per amendment clarifying the claim in the independent claim. No arguments are presented regarding Claims 12 and 26, which have been rejected under 35 U.S.C. 112(b) for indefiniteness regarding structure relating to invoking 35 U.S.C. 112(f).
The rejection of claims 13-17, 19-21, 23, and 25 has been withdrawn.
The rejection of claims 12 and 26 has been maintained.

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect 35 U.S.C. 101 have been fully considered and are persuasive per amendment incorporating the term “non-transitory”.  The rejection of 35 U.S.C. 101 has been withdrawn.

Response to Arguments - 35 USC § 103
On pgs. 7-8 of Applicant Arguments/Remarks dated 01/06/2021 (hereinafter ‘Remarks’), Applicant argues the newly amended claims overcome the prior of Lei et al., “A new approach to upscaling fracture network models while preserving geostatistical and geomechanical characteristics” [2015] (hereinafter ‘Lei’) in view of Fung, U.S. Patent Application Publication 2014/0039853 A1. Regarding claims 1 and 13, the specific portions are  “wherein the refining comprises: determining which cells to refine based upon a gradation or intersection rule; and for those cells determined to be refined, splitting an edge of the cells to create split cells near the first fracture subset having a second resolution higher than the first resolution” and “generating a hybrid 3D geocellular grid having the second resolution near the first fracture subset and the first resolution near the second fracture subset.” Regarding Claim 2, the claim has been amended to removing the alternative language and amended the only remaining alternative. Claim 4 has been amended to remove the alternative language.
Applicant’s arguments with respect to the rejection(s) of have been fully considered and are persuasive per the amended portions.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of
Lei in view of Fung In view of
Hui et al., U.S. Patent Application Publication 2010/0138196 A1 (hereinafter ‘Hui’).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 12 and 26, Claim limitation “processing circuitry to perform” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. ¶[0028] and ¶[0075] recite “processing circuitry”, but does not describe the corresponding structure. For purposes of Examination and compact prosecution, “processing circuitry” is interpreted to be at least one processor.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-9, 11-17, 19-21, 23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over
Lei et al., “A new approach to upscaling fracture network models while preserving geostatistical and geomechanical characteristics” [2015] (hereinafter ‘Lei’) in view of
Fung, U.S. Patent Application Publication 2014/0039853 A1 In view of
Hui et al., U.S. Patent Application Publication 2010/0138196 A1 (hereinafter ‘Hui’).

Regarding Claim 1: A computer-implemented method to generate a hybrid three-dimensional (“3D”) geocellular grid, the method comprising:
Lei teaches utilizing … data to generate a fracture network; (Pg. 4785 last ¶ Lei teaches using natural fracture data from the Bristol Channel Basin “…The outcrop of a natural fracture system was mapped at Kilve on the southern margin of the Bristol Channel Basin covering approximately 225m2…”)
Lei teaches selecting a first fracture subset in the fracture network; (Figure 2 and Pg. 4785 ¶1 Lei teaches set 1, i.e. first fracture subset, at a strike angle of 100° “…During such tectonic evolution process, two oblique sets of vertical, layer-normal fractures were formed extensionally and filled with calcite minerals, striking approximately 100° (Set 1) …”)

    PNG
    media_image1.png
    558
    650
    media_image1.png
    Greyscale
Lei teaches selecting a second fracture subset, different from the first fracture subset, in the fracture network; (Figure 2 and Continuing Pg. 4785 ¶1 Lei teaches a set 2, i.e. second fracture subset, where the strike angle is 140° and is shown in Figure 2 where two different subset are shown in the fracture network “…140° (Set 2)...”)
Lei teaches refining cells of a … grid near the first fracture subset, (Figure 2 and Pg. 4785 ¶2 Lei teaches using the 2mx2m grid cell, a smaller i.e. refined portion of the larger area which encompasses the first fracture subset “…The larger area (L = 6 m) will be used for checking the upscaled fracture networks generated from the source pattern (L = 2 m) using the proposed new approach…”)
Lei teaches upscaling the second fracture subset; and (Continuing Pg. 4785 ¶2 Lei teaches upscaling the fracture network “…Since it is very expensive in CPU time to compute very large domains given the current processing power [Latham et al., 2013; Lei et al., 2014], a smaller domain of size L=2m is selected for geomechanical modeling (section 4) and also serves as the source for network upscaling (section 5)…”)
Lei teaches embedding the first fracture subset and the upscaled second fracture subset within … grid… (Pg. 4793 ¶4 Figure 9 Lei teaches the selected subsets embedded into a grid “…A recursive cell culture scheme is implemented to extrapolate fracture networks into larger lattices under a self-referencing scheme (Figure 9)…”)

    PNG
    media_image2.png
    343
    929
    media_image2.png
    Greyscale


Lei does not appear to explicitly disclose
reservoir data
3D geocellular
Embedding … 3D geocellular grid, thereby generating a hybrid 3D geocellular grid.

However, Fung teaches reservoir data ([0013] Fung teaches using reservoir data for partitioning and cells“…With the present invention, the reservoir is partitioned according to the presence of collocated interacting continua in the reservoir. The collocated interacting continua of the partitioned reservoir cells have flow interchange with continua of adjacent reservoir cells…”)

    PNG
    media_image3.png
    690
    842
    media_image3.png
    Greyscale
Fung teaches 3D geocellular and Embedding … 3D geocellular grid, (Fig. 8 and [0116] Fung teaches a 3D geocelluar grid “…The reservoir may be gridded in three dimensional or 3-D into contiguous grid cells or finite Volumes…”)
Fung teaches thereby generating a hybrid 3D geocellular grid. ([0114] and Fig. 11A Fung teaches a model of varying grid sizes as shown in Fig. 11A, i.e. hybrid geocellular grid “…For a full-field simulation, depending on the size and complexity of the field, this can be a few million grid cells to hundreds of millions of grid cells…”)

    PNG
    media_image4.png
    483
    717
    media_image4.png
    Greyscale

Lei and Fung are analogous art because they are from the same field of endeavor, fracture network modeling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the embedding the first fracture subset and the upscaled second fracture subset within grid as disclosed by Lei by embedding 3D geocellular grid, thereby generating a hybrid 3D geocellular grid as disclosed by Fung.
One of ordinary skill in the art would have been motivated to make this modification in order to perform reservoir analysis using the grid cells as discussed by Fung in ¶[0014] “…The present invention further provides a new and improved data processing system for computerized simulation of multiphase flow of fluids in a subterranean reservoir organized into a grid of reservoir cells, where the reservoir cells have multiple interacting continua in which the multiphase fluid flow takes place. The data processing system includes a processor for performing the steps of partitioning the reservoir according to the presence of collocated interacting continua in the reservoir, where the collocated interacting continua of the partitioned reservoir cells having flow inter-change with continua of adjacent reservoir cells…”
Further, Lei teaches an improvement can be made to the model by incorporating 3D modeling, such as found in Fung, on pg. 4804 ¶2-Lei “…To achieve 3D geomechanical modeling, a newly developed 3D crack propagation model [Guo et al., 2014] will be employed to capture the brittle deformation response including local concentrations of critically high tensile or differential stresses, together with realistic fracture opening and shearing behavior on both preexisting and newly propagated fractures. Such capability opens the way to modeling 3D flows in geomechanically realistic fractured layers as well as channelized flow in comminuted fracture intersections and bedding planes, based on which a 3D network upscaling method can be further developed to statistically estimate rock mass properties in larger scales…”

Lei and Fung do not appear to explicitly disclose
the cells having a first resolution, wherein the refining comprises:
determining which cells to refine based upon a gradation or intersection rule; and
for those cells determined to be refined, splitting an edge of the cells to create split cells near the first fracture subset having a second resolution higher than the first resolution;
having the second resolution near the first fracture subset and the first resolution near the second fracture subset.

However, Hui teaches the cells having a first resolution, wherein the refining comprises: determining which cells to refine based upon a gradation or intersection rule; and (Definition of gradation and intersection rule found in ¶[0034] of the specification 1) gradation rules (rules that ensure slow transitions in element side) and 2) intersection rules (rules that ensure the fractures are adequately represented).
Fig. 2 and ¶[0044] of Hui teaches the fractures in the 3D model of 2A and 2B shows different resolutions around the fractures and away from the fractures to ensure the fractures are adequately represented “…FIG. 2A illustrates an example of a domain 30 containing 16 discrete fractures, represented by 2D polygons, and depicted by reference character 40. FIG. 2B shows the corresponding grid 50 for the domain…”)

    PNG
    media_image5.png
    726
    1457
    media_image5.png
    Greyscale

Hui teaches for those cells determined to be refined, splitting an edge of the cells to create split cells near the first fracture subset having a second resolution higher than the first resolution; (¶[0050] Hui teaches cells of two different sizes, one on a course scale and other a fine scale, i.e. first and second resolution where the fine scale model is near the details of the reservoir model, i.e. fracture  “…The course-scale grid is defined by a plurality of cells, typically of larger size compared to the fine-scale cells. The plurality of fine-scale cells defined by fine-scale grid is greater in number compared to the plurality of course-scale cells defined by the course-scale grid. Accordingly, the course-scale cells can be aggregates of the fine-scale cells. However, one will appreciate that the course-scale cells need not be comprised of a particular number of fine-scale cells. Additionally, the course-scale cells need not conform to the exterior shape of fine-scale cells such that the faces of the course-scale cells can penetrate through the internal geometry of the fine-scale cells. Unlike the fine-scale grid, which is typically gridded so that it can sufficiently capture the fine scale details of the reservoir model, the course-scale grid is typically directed to producing quick computations during simulation…”)
Hui teaches having the second resolution near the first fracture subset and the first resolution near the second fracture subset. (¶[0061] Hui teaches the fine scale resolution is found near the fracture network where there is greater detail “…FIG. 5 illustrates the generated fine-scale grid 240 having adaptive spatial resolution, such that cells are refined in the vicinity of the network of fractures 210 and the wells 220, 230. The grid 240 decomposes the model 200 into 197, 802 nodes and 344,805 fine-scale cells 250 to capture the detail around the network of fractures 210 and the wells 220, 230. In particular, 305,751 matrix and 39,054 fracture control volumes define 893,987 flow connections…”)
Lei, Fung, and Hui are analogous art because they are from the same field of endeavor, fracture network modeling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the embedding the first fracture subset and the upscaled second fracture subset within grid as disclosed by Lei and Fung by the cells having a first resolution, wherein the refining comprises: determining which cells to refine based upon a gradation or intersection rule; and for those cells determined to be refined, splitting an edge of the cells to create split cells near the first fracture subset having a second resolution higher than the first resolution and having the second resolution near the first fracture subset and the first resolution near the second fracture subset as disclosed by Hui.
One of ordinary skill in the art would have been motivated to make this modification in order to reduce the computational complexity by having different resolutions while maintaining the characterization of the geological characterization as discussed in ¶[0006] “…However, realistic geological characterizations of the reservoir are generally too computationally expensive for direct flow simulation of full-field simulation models because current reservoir simulators are encumbered by the level of detail contained in realistic geological characterizations. In particular, these, simulations are hindered due to the presence of large models and the high contrast in matrix and fracture permeabilities. This can further be compounded by multiphase flow (oil, gas, solvent, and water), the need to use hydrocarbon pseudo phases to represent first-contact miscible fluids ( oil and solvent), the inclusion of complex physics to compensate for gravity and capillarity effects on fluid flow, and complicated producing rules based on actual field development plans…”

Regarding Claim 2: Lei, Fung, and Hui teach A computer-implemented method as defined in claim 1, wherein: 
Hui teaches refining cells further comprises determining a direction in which to refine the cells based upon the gradation or intersection rule. (¶[0008] Hui teaches the cells interface to understand the network of fractures, i.e. intersection rule “…A fine-scale geological model of the subsurface reservoir using the geological data and the stochastic fracture representation is constructed. A fine-scale grid associated with the fine-scale geological model is constructed such that the fine-scale grid defines a plurality of fine-scale cells having cell-to-cell interfaces at boundaries between the polyhedral cells. Cell-to-cell interfaces adjacent to the network of fractures are used to approximate the network of fractures and define fracture connections for the polyhedral cells within the fine-scale grid. The fine-scale grid is discretized to compute fine-scale simulation parameters for the fine-scale cells. Simulation is performed using the fine-scale simulation parameters to predict fluid flow characteristics within the subsurface reservoir…”)

Regarding Claim 4: Lei, Fung, and Hui teach A computer-implemented method as defined in claim 1, wherein: 
Hui teaches the first fracture subset is selected using a connectivity factor representing a connected distance of each fracture to a well perforation. ([0037] Hui teaches the represent the fractures which intersect the wellbore and connectivity for the wellbore for fluid flow with production data “…For fractured subsurface reservoirs, fracture representations, that represent the network of fractures within the reservoirs, can be generated to more accurately predict fluid flow characteristics within the subsurface reservoirs. Generating a fracture representation typically comprises progressing from observations of discrete fractures that intersect wellbores to a field-wide bulk distribution of fractures. For example, data describing the network of fractures can substantially be obtained from image logs and cores. Additional data describing fractures intersecting a particular well can be obtained from sources such as drilling information, production logs, and down-hole well measurements such as a temperature survey. This empirical data can be used to judge whether a particular fracture possesses the size and connectivity to affect fluid flow to a wellbore by a sufficient amount. Once this determination has been made the data can be converted to logs describing fracture density, which is the fracture surface area per unit volume…”)

Regarding Claim 6: Lei, Fung, and Hui teach A computer-implemented method as defined in claim 1, further comprising: 
Lei teaches generating a second … grid having a second fracture network therein; (Pg. 4794 ¶ 1 Lei teaches comparing an AFN, first fracture network, to a generated GFN, i.e. second fracture network “…To examine the validity of growth networks for representing larger fracture systems, a comparison is made at a system scale of L = 6m between the original analogue fracture network (AFN) from outcrop mapping (Figure 10a), 10 realizations of growth fracture network (GFN) cultivated from the central L = 2m source pattern (Figure 10b), and 10 realizations of pure Poissonian discrete fracture network (DFN) (Figure 10c)…”)
Fung teaches 3D geocellular grid and refining cells of the second 3D geocellular grid near the second fracture network; (Fig. 8 [shown in Claim 1] and [0117] Fung teaches the 3D geocellular grid as shown in Fig. 8 and grid size variations are determined based on region of interest, i.e. refining cells “…An example of a reservoir grid system is shown in FIG.8 which illustrates a multi-layered unstructured grid 800 for a giant Subterranean reservoir. The reservoir grid system 800 of FIG.8 uses complex near cell grids as shown at 802 in an area of interest 804 with well grids 806 present. The grid system 800 also has a far-field coarse grid as indicated at 808. It can be seen that grid size variations are based on regions of particular interest in the reservoir…”)
Fung teaches embedding the second fracture network within the second 3D geocellular grid; and ([0050] Fung teaches embed multi-scale fracture networks “…The reservoir can also embed multi-scale fracture networks with spatially variable fluid transmissibilities…”)
Lei teaches validating the hybrid … grid by comparing the hybrid … grid to the second … grid. (Continuing Pg. 4794 ¶ 1 Lei teaches comparing the AFN, i.e. hybrid grid with the GFN, i.e. second grid “…The AFN and GFN appear subtly different, since the central L = 2m source cell does not fully feature the characteristics of the original AFN, such as the relatively long and straight Set 1 fractures as can be seen in the top left region of Figure 10a as well as the significant swing in the orientation of Set 2 from the lower left to top right corner…”)

Regarding Claim 7: Lei, Fung, and Hui teach A computer-implemented method as defined in claim 6, further comprising 
Lei teaches removing fractures from the hybrid 3D geocellular grid based upon the validation. (Continuing Pg. 4794 ¶ 1 Lei teaches to delete, i.e. remove fractures based on the validation of the AFN and DFN, i.e. hybrid and second grid “…Poissonian DFN is created by the following steps: (1) generating fracture barycenters using a Poisson process with the barycenter density equal to that of the AFN, (2) sampling random lengths conditioned by the power law statistics obtained in section 2, (3) assigning fracture orientations (uncorrelated with lengths) using a bootstrapping process from the orientation data of the AFN, and (4) deleting the fracture portions that are outside the domain…”)

Regarding Claim 8: Lei, Fung, and Hui teach A computer-implemented method as defined in claim 1, further comprising 
Lei teaches performing a reservoir simulation using the 3D geocellular grid. (Abstract Lei teaches using the upscaling in reservoir simulation “…results of this paper have implications for upscaling network characteristics for reservoir simulation…”)

Regarding Claim 9: Lei, Fung, and Hui teach A computer-implemented method as defined in claim 8, wherein: 
; or the reservoir simulation is used to predict productivity of a well. 
(Examiner interprets the phrase “is used to” as intended use. The additional elements which follow the phrase “plan, perform, or analyze a wellbore operation” and “to predict productivity of a well” do not result in a structural difference or manipulative difference. The reservoir simulation is found completely in claim 8 from which this claim depends. For purposes of examination, no patentable weight is given to these limitations.)

Regarding Claim 11: Fung teaches A non-transitory computer readable medium comprising instructions which, when executed by at least one processor, causes the processor ([0080] Fung teaches computer operable instruction, i.e. computer readable medium “…The router servers 54 under control of computer code 55 stored in memory transfer input simulation data in parallel from the storage servers 56, as well as simulation processing results as indicated by an arrow 58, to and from the computer nodes 50 of the cluster C. The program code 55 according to the present invention is in the form of non-transitory computer operable instructions causing the server or servers 54 to index, order and transfer the data…”)
Lei, Fung, and Hui teach to perform a method as defined in claim 1.

Regarding Claim 12: Lei teaches A system comprising processing circuitry to perform… (Pg. 4785 ¶2 Lei teaches computing using a CPU, i.e. processing circuity “…Since it is very expensive in CPU time to compute very large domains given the current processing power…”)
Lei, Fung, and Hui teach perform a method as defined in claim 1.

Regarding Claim 13: A computer-implemented method to generate a hybrid three-dimensional ("3D") geocellular grid, the method comprising: 
Lei teaches utilizing … data to generate a fracture network (Pg. 4785 last ¶ Lei teaches using natural fracture data from the Bristol Channel Basin “…The outcrop of a natural fracture system was mapped at Kilve on the southern margin of the Bristol Channel Basin covering approximately 225m2…”)
Lei teaches selecting a first fracture subset in the fracture network; (Figure 2 [shown above in Claim 1] and Pg. 4785 ¶1 Lei teaches set 1, i.e. first fracture subset, at a strike angle of 100° “…During such tectonic evolution process, two oblique sets of vertical, layer-normal fractures were formed extensionally and filled with calcite minerals, striking approximately 100° (Set 1) …”)
Lei teaches selecting a second fracture subset, different from the first fracture subset, in the fracture network; (Figure 2 [shown above in Claim 1] and Continuing Pg. 4785 ¶1 Lei teaches a set 2, i.e. second fracture subset, where the strike angle is 140° and is shown in Figure 2 where two different subset are shown in the fracture network “…140° (Set 2)...”)
Lei teaches generating a … grid … resolution … near the first fracture subset; (Figure 5 Lei teaches a grid placed around the first fracture subset, denoted by the blank cells)

    PNG
    media_image6.png
    478
    947
    media_image6.png
    Greyscale

Lei teaches embedding the first fracture subset within the … grid; and (Pg. 4790 ¶2 Lei teaches growth and source cells, where the source cell corresponding to the 2mx2m first fracture subset is embedded in the grid “…There are two types of cells in a growth lattice: the source cell (SC) that is the reference for network growth and the growth cell (GC) that is a clone of the SC sharing common geostatistics. Here the source cell corresponds to the 2m× 2m outcrop sample…”)
Lei teaches upscaling the first fracture subset and the second fracture subset, (Pg. 4785 ¶2 Lei teaches upscaling the fracture network “…Since it is very expensive in CPU time to compute very large domains given the current processing power [Latham et al., 2013; Lei et al., 2014], a smaller domain of size L=2m is selected for geomechanical modeling (section 4) and also serves as the source for network upscaling (section 5)…”)

Lei does not appear to explicitly disclose
reservoir data

3D geocellular grid
thereby generating a hybrid 3D geocellular grid.

However, Fung teaches reservoir data ([0013] Fung teaches using reservoir data for partitioning and cells“…With the present invention, the reservoir is partitioned according to the presence of collocated interacting continua in the reservoir. The collocated interacting continua of the partitioned reservoir cells have flow interchange with continua of adjacent reservoir cells…”)
Fung teaches 3D geocellular and having a plurality of cells therein (Fig. 8 [shown above in Claim 1] and [0116] Fung teaches a 3D geocelluar grid cells “…The reservoir may be gridded in three dimensional or 3-D into contiguous grid cells or finite Volumes…”)
Fung teaches thereby generating a hybrid 3D geocellular grid. ([0114] and Fig. 11A [shown above in claim 1] Fung teaches a model of varying grid sizes as shown in Fig. 11A, i.e. hybrid geocellular grid “…For a full-field simulation, depending on the size and complexity of the field, this can be a few million grid cells to hundreds of millions of grid cells…”)
Lei and Fung are analogous art because they are from the same field of endeavor, fracture network modeling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the embedding the first fracture subset within the grid as disclosed by Lei by having a plurality of cells and 3D geocellular grid and thereby generating a hybrid 3D geocellular grid as disclosed by Fung.
One of ordinary skill in the art would have been motivated to make this modification in order to perform reservoir analysis using the grid cells as discussed by Fung in ¶[0014] “…The present invention further provides a new and improved data processing system for computerized simulation of multiphase flow of fluids in a subterranean reservoir organized into a grid of reservoir cells, where the reservoir cells have multiple interacting continua in which the multiphase fluid flow takes place. The data processing system includes a processor for performing the steps of partitioning the reservoir according to the presence of collocated interacting continua in the reservoir, where the collocated interacting continua of the partitioned reservoir cells having flow inter-change with continua of adjacent reservoir cells…”
Further, Lei teaches an improvement can be made to the model by incorporating 3D modeling, such as found in Fung, on pg. 4804 ¶2-Lei “…To achieve 3D geomechanical modeling, a newly developed 3D crack propagation model [Guo et al., 2014] will be employed to capture the brittle deformation response including local concentrations of critically high tensile or differential stresses, together with realistic fracture opening and shearing behavior on both preexisting and newly propagated fractures. Such capability opens the way to modeling 3D flows in geomechanically realistic fractured layers as well as channelized flow in comminuted fracture intersections and bedding planes, based on which a 3D network upscaling method can be further developed to statistically estimate rock mass properties in larger scales…”

Lei and Fung do not appear to explicitly disclose
3D geocellular grid having a first resolution
refining the 3D geocellular grid such that the grid has a second resolution higher than the first resolution
having the second resolution near the first fracture subset and the first resolution near the second fracture subset.

However, Hui teaches 3D geocellular grid having a first resolution and refining the 3D geocellular grid such that the grid has a second resolution higher than the first resolution (Fig. 2 [shown above in Claim 1] and ¶[0044] of Hui teaches the fractures in the 3D model of 2A and 2B shows different resolutions around the fractures and away from the fractures to ensure the fractures are adequately represented “…FIG. 2A illustrates an example of a domain 30 containing 16 discrete fractures, represented by 2D polygons, and depicted by reference character 40. FIG. 2B shows the corresponding grid 50 for the domain…”)
Hui teaches having the second resolution near the first fracture subset and the first resolution near the second fracture subset.(¶[0042] Hui teaches the grid resolution is adaptive to the fractures in the are represented “…To overcome these foregoing problems associated with gridding of a fractured subsurface reservoir, aspects according to the present invention implement a gridding strategy that represents the network of fractures as interfaces between the fine-scale cells and thus, honors the fracture geometry by approximating it with the faces or edges of the fine-scale cells. In this gridding method, grids are composed of polyhedral cells such as hexahedrons, rectangular pyramids, triangular prisms, or tetrahedrons. Discrete fractures are approximated using faces of these cells. Grid resolution is spatially adaptive, and refined cells are used in the vicinity of fractures and wells, while larger polyhedral cells are utilized elsewhere for efficiency…”)
Lei, Fung, and Hui are analogous art because they are from the same field of endeavor, fracture network modeling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the generating a grid resolution near the first fracture subset as disclosed by Lei and Fung by 3D geocellular grid having a first resolution and refining the 3D geocellular grid such that the grid has a second resolution higher than the first resolution and having the second resolution near the first fracture subset and the first resolution near the second fracture subset as disclosed by Hui.
One of ordinary skill in the art would have been motivated to make this modification in order to reduce the computational complexity by having different resolutions while maintaining the characterization of the geological characterization as discussed in ¶[0006] “…However, realistic geological characterizations of the reservoir are generally too computationally expensive for direct flow simulation of full-field simulation models because current reservoir simulators are encumbered by the level of detail contained in realistic geological characterizations. In particular, these, simulations are hindered due to the presence of large models and the high contrast in matrix and fracture permeabilities. This can further be compounded by multiphase flow (oil, gas, solvent, and water), the need to use hydrocarbon pseudo phases to represent first-contact miscible fluids ( oil and solvent), the inclusion of complex physics to compensate for gravity and capillarity effects on fluid flow, and complicated producing rules based on actual field development plans…”

Regarding Claim 14: Lei, Fung, and Hui teach A computer-implemented method as defined in claim 13, wherein refining the 3D geocellular grid comprises: 
Fung teaches splitting an edge of cells near the first fracture subset; or directly generating a high resolution 3D geocellular grid using a reservoir description. ([0113] Fung teaches the grid using porosity, i.e. reservoir description and the grid dependent on the resolution “…The MIC system thus has multiple equations per grid cell of each porosity partition where the equations representing the discrete form of conservation laws are applied to each species or quantity being modeled. The number of grid cells used in a simulation model depends on the resolution…”)

Regarding Claim 15: Lei, Fung, and Hui teach A computer-implemented method as defined in claim 14, wherein generating the 3D geocellular grid further comprises 
Lei teaches replacing matrix properties of the cells with fracture properties of the first fracture subset. (Pg. 4803 ¶2 Lei teaches modeling using the fracture properties of stress and scale “…The stress- and scale-dependent properties of fracture attributes were modeled in this paper using the FEMDEM model for a well-interconnected fracture system…”)

Regarding Claim 16: Lei, Fung, and Hui teach A computer-implemented method as defined in claim 13, wherein the upscaling comprises 
Fung teaches performing a multi-continuum approximation using the first fracture subset, second fracture subset, and the high resolution grid near the first fracture subset. ([0050] Fung teaches characterizing the fracture network by multi-continuum of the sub-grid “…The reservoir being simulated can have multi-modal porosity where the number of modes varies spatially from Zero to several. The reservoir can also embed multi-scale fracture networks with spatially variable fluid transmissibilities. The multi-permeable multi-continuum characterization is well suited for field-scale simulation of sub-grid level multi-modal heterogeneous features in naturally occurring subterranean deposits where multiphase multicomponent fluid flow processes and transport phenomena take place…”)

Regarding Claim 17: Lei, Fung, and Hui teach A computer-implemented method as defined in claim 13, wherein:
Lei teaches the first fracture subset is selected using a connectivity factor representing a connected distance of each fracture to a well perforation; or the first and (Abstract Lei teaches inspection of the fractures based on spatial organization, lengths, connectivity, and displacement, i.e. fracture attributes “…First, the scaling properties of an outcrop system are examined in terms of spatial organization, lengths, connectivity, and normal/shear displacements using fractal geometry and power law relations…”)

Regarding Claim 19: Lei, Fung, and Hui teach A computer-implemented method as defined in claim 13, further comprising: 
Lei teaches generating a second … grid having a second fracture network therein; (Pg. 4794 ¶ 1 Lei teaches comparing an AFN, first fracture network, to a generated GFN, i.e. second fracture network “…To examine the validity of growth networks for representing larger fracture systems, a comparison is made at a system scale of L = 6m between the original analogue fracture network (AFN) from outcrop mapping (Figure 10a), 10 realizations of growth fracture network (GFN) cultivated from the central L = 2m source pattern (Figure 10b), and 10 realizations of pure Poissonian discrete fracture network (DFN) (Figure 10c)…”)
Fung teaches 3D geocellular grid and refining cells of the second 3D geocellular grid near the second fracture network; (Fig. 8 [shown in Claim 1] and [0117] Fung teaches the 3D geocellular grid as shown in Fig. 8 and grid size variations are determined based on region of interest, i.e. refining cells “…An example of a reservoir grid system is shown in FIG.8 which illustrates a multi-layered unstructured grid 800 for a giant Subterranean reservoir. The reservoir grid system 800 of FIG.8 uses complex near cell grids as shown at 802 in an area of interest 804 with well grids 806 present. The grid system 800 also has a far-field coarse grid as indicated at 808. It can be seen that grid size variations are based on regions of particular interest in the reservoir…”)
Fung teaches embedding the second fracture network within the second 3D geocellular grid; and ([0050] Fung teaches embed multi-scale fracture networks “…The reservoir can also embed multi-scale fracture networks with spatially variable fluid transmissibilities…”)
Lei teaches validating the hybrid … grid by comparing the hybrid … grid to the second … grid. (Continuing Pg. 4794 ¶ 1 Lei teaches comparing the AFN, i.e. hybrid grid with the GFN, i.e. second grid “…The AFN and GFN appear subtly different, since the central L = 2m source cell does not fully feature the characteristics of the original AFN, such as the relatively long and straight Set 1 fractures as can be seen in the top left region of Figure 10a as well as the significant swing in the orientation of Set 2 from the lower left to top right corner…”)

Regarding Claim 20: Lei, Fung, and Hui teach A computer-implemented method as defined in claim 19, further comprising 
Lei teaches removing fractures from the hybrid 3D geocellular grid based upon the validation. (Continuing Pg. 4794 ¶ 1 Lei teaches to delete, i.e. remove fractures based on the validation of the AFN and DFN, i.e. hybrid and second grid “…Poissonian DFN is created by the following steps: (1) generating fracture barycenters using a Poisson process with the barycenter density equal to that of the AFN, (2) sampling random lengths conditioned by the power law statistics obtained in section 2, (3) assigning fracture orientations (uncorrelated with lengths) using a bootstrapping process from the orientation data of the AFN, and (4) deleting the fracture portions that are outside the domain…”)

Regarding Claim 21: Lei, Fung, and Hui teach A computer-implemented method as defined in claim 13, wherein:
Lei teaches the 3D geocellular grid used in embedding the first fracture subset was provided as a pre-existing 3D geocellular grid, or was generated using a reservoir description; or the method further comprises performing a reservoir simulation using the 3D geocellular grid (Abstract Lei teaches using the upscaling in reservoir simulation “…results of this paper have implications for upscaling network characteristics for reservoir simulation…”)

Regarding Claim 23: Lei, Fung, and Hui teach A computer-implemented method as defined in claim 21, wherein:
the reservoir simulation is used to plan, perform, or analyze a wellbore operation; or the reservoir simulation is used to predict productivity of a well.
(Examiner interprets the phrase “is used to” as intended use. The additional elements which follow the phrase “plan, perform, or analyze a wellbore operation” and “to predict productivity of a well” do not result in a structural difference or manipulative difference. The reservoir simulation is found completely in claim 21 from which this claim depends. For purposes of examination, no patentable weight is given to these limitations.)

Regarding Claim 25: A non-transitory computer readable medium comprising instructions which, when executed by at least one processor, causes the processor to perform a method  ([0080] Fung teaches computer operable instruction, i.e. computer readable medium “…The router servers 54 under control of computer code 55 stored in memory transfer input simulation data in parallel from the storage servers 56, as well as simulation processing results as indicated by an arrow 58, to and from the computer nodes 50 of the cluster C. The program code 55 according to the present invention is in the form of non-transitory computer operable instructions causing the server or servers 54 to index, order and transfer the data…”)
Lei, Fung, and Hui teach as defined in claim 13.

Regarding Claim 26: A system comprising processing circuitry to perform a method… (Pg. 4785 ¶2 Lei teaches computing using a CPU, i.e. processing circuity “…Since it is very expensive in CPU time to compute very large domains given the current processing power…”)
Lei, Fung, and Hui teach as defined in claim 13.

Conclusion
Claims 1-2, 4, 6-9, 11-17, 19-21, 23, and 25-26 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karimi-Fard et al., “Generation of coarse-scale continuum flow models from detailed fracture characterizations” [2006] - Karimi-Fard et al. teaches fracture network analysis in two- and three- dimensions. A fracture distribution is placed over a grid (Figure 5). If Claims 9 and 23 were amended to no longer recite intended use, this reference teaches the various forms of analysis for wellbore operations and well productivity (Section 5.1.1 – Figure 9 pg. 9).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127